Citation Nr: 1516043	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to April 1961 with additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Following the receipt of additional evidence within the appeal period, the RO readjudicated the claim in an August 2010 rating decision and confirmed the prior denial.  The Veteran has perfected an appeal.

The Veteran testified at a Board hearing in April 2014.  A transcript of the hearing has been associated with his VA claims file.

While the RO adjudicated the Veteran's claim on the more limited question of whether new and material evidence had been received to reopen the previously denied claim of service connection for a right ankle disability, additional relevant service treatment records have been associated with the claims file and the previously denied claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records document that he injured his right ankle while on active duty.  During the April 2014 hearing, the Veteran testified that he experiences persistent symptoms of a right ankle disability and his daughter testified that he has been experiencing ankle problems for as long as she can remember.  See Board Hearing Tr. at 10, 15. 

Under these circumstances, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014).

In addition, the record reflects that the Veteran was placed on a limited profile due to his in-service ankle injury.  It is possible that his service personnel records could shed additional light on the nature of the Veteran's service and his claimed in-service injury.  Such records should therefore be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's service personnel records and associate the same with the claims file. 

2.  After completing the development outlined in item (1), schedule the Veteran for an examination to determine the nature and etiology of his claimed right ankle disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should identify any right ankle disability present.

For each right ankle disability identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified right ankle disability is related to the Veteran's active duty service, including his in-service right ankle sprain in October 1960.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

